Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 04/19/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 04/19/2022 have been entered.
Claims 1, 3-4, 6, 8-12, and 14-20 are pending and allowed.

RESPONSE TO AMENDMENT
The §112(a) rejection of claims 1 and 3-4 is withdrawn in response to applicant’s amendments to claim 1 removing the limitation that necessitated the rejection.
The §101 rejection of claims 1, 3-4, 6, 8-12, and 14-20 is withdrawn in response to the amendments to independent claims 1, 6, 19, and 20, which results in a finding that, although the claims recite an abstract idea, when evaluated under Step 2A Prong Two, the additional elements are sufficient to integrate the judicial exception into a practical application.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1, 3-4, 6, 8-12, and 14-20 are allowed, wherein claims 1, 6, 19, and 20 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to a commodity recommendation device, method, computing device, and non-transitory computer readable storage medium.
The closest prior art of record, Tapley et al. (US 2013/0282520), is directed to features for prioritizing local shopping options.  With respect to independent claims 1/6/19/20, Tapley et al. and the other prior art of record have been shown to teach computer implemented features for obtaining location information of target users, determining commodity information (e.g., recommendations) for target users, and displaying commodity information to target users (as noted in the Non-Final rejection mailed 9/30/2021).
However, Tapley et al. and the other prior art of record, whether considered individually or in combination, do not teach or render obvious the sequence of limitations directed to determining commodity information for the target user by performing operations comprising: acquiring a hotspot area; determining whether the target user is in the hotspot area according to the location information of the target user; determining commodity information for the target user based on historical shopping behaviors of a plurality of first sample users when the target user is not in the hotspot area, wherein the plurality of first sample users comprise the target user; and determining commodity information for the target user based on the historical shopping behaviors of the plurality of first sample users and sales volume of commodities in the hotspot area when the target user in the hotspot area, wherein the determining whether the target user is in the hotspot area according to the location information of the target user comprises: calculating a Euclidean distance between location coordinates of the target user and a center point of the hotspot area; and comparing the Euclidean distance to a radius of the hotspot area such that if the Euclidean distance is greater than the radius, the target user being not in the hotspot area, and otherwise, the target user being in the hotspot area, as recited in independent claim 1 and as similarly encompassed by independent claims 6/19/20, thereby rendering claims 1/6/19/20 and their respective dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection earlier in prosecution, §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” by reciting limitations for managing commercial interactions (marketing/sales activities or behaviors) or managing personal behavior of users (e.g., shopping behaviors of target consumers), when further evaluated under Step 2A Prong Two, the additional elements directed to the transceiver configured to receive location information of a target user from a GPS circuit of a user terminal, through a wired or wireless network; a determining circuit configured to determine commodity information for the target user according to the location information of the target user received from the user terminal, wherein the transceiver is further configured to transmit the commodity information to the user terminal of the target user through the wired or wireless network, along with determining acquisition of a hotspot area and determining whether a target user is in the hotspot area according to the location information of the target user, when taken together, apply the abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RFID study tracks supermarket shopper pattern. Anonymous. Drug Store News. New York: Jun 6, 2005. Vol. 27, Iss. 8; pg. 6, 1 pgs.:  discloses the use of mobile computing technology to track shopper movements.
A comparative study of location-based recommendation systems. Faisal Rehman et al. The Knowledge Engineering Review.  January 2017. Vol. 32, e7, 1-30:  discloses an overview of existing location-based recommendations systems.
Wang et al. (US 2015/0324812): discloses a method/device for obtaining customer traffic distribution, including receiving coordinates from a plurality of mobile devices within an environment divided into a plurality of grids (at least paragraphs 42, 47, 52, 61, 93, 117, and Figs. 1-8), determining a grid to which the mobile devices belong based on the coordinate data of the mobile devices (at least paragraphs 47, 78, 62, and 65-66), determining a number of mobile devices in each grid (paragraphs 35, 69, and 125), and outputting a distribution map of customer traffic, flow, and density based on the number of mobile devices in each grid (paragraphs 38, 73, 87-88, 99-100, 128, and Fig. 7).
Sorensen (US 2004/0111454): discloses shopping environment analysis features, including tracking paths of a plurality of persons and determining a number of mobile devices in each grid (at least paragraphs 33, 41,64 and Figs. 3 and 11:  e.g.,  output a shopper density graph 150 showing the results. The density measure may be calculated from a plurality of shopper paths from one shopping environment, or based on normalized shopper position data from a plurality of shopper environments. The shopping environment is typically resolved into regions of equal area, for example, by means of a rectangular or square grid; tracking system computer 74 and a plurality of tracking sensors 76a-76d configured to track the position of shopper tag 80, non-shopper tag 81, environment tag 82, and product tag 84 within shopping environment).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
05/05/2022